DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 13-14, and 19 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 22 December 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 December 2020 is hereby fully withdrawn.  Claims 6-12 and 15-18, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please amend claims 1, 2, 15, and 19
Regarding claim 1, please amend line 23 to state, “lower ozone production rate for supply to the plurality of washing machines, while when”.
Regarding claim 1, please amend line 27 to state, “for supply to the plurality of washing machines.”.
Regarding claim 2, please amend line 4 to state, “into the respective washing machine, the water is accelerated and generates a vacuum in the”.
Regarding claim 15, please amend line 32 to state, “production rate for supply to the plurality of washing machines, when a”.
Regarding claim 15, please amend line 36 to state, “supply to the plurality of washing machines.”.
Regarding claim 19, please amend line 25 to state, “machines, while when a higher negative pressure is detected by the at least one
Regarding claim 19, please amend line 28 to state, “ozone production rate for supply to the plurality of washing machines.”.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 15, and 19, claiming an ozone production system for producing ozone along with method of production thereof, claiming a plurality of washing machines; an ozone generator; an ozone supplying conduit; each one of the plurality of washing machines having a respective venturi located along a water supply conduit between a water source and an inlet into the respective machine such that a water flow thereof creates a negative pressure within the ozone supply conduit; at least one sensor detecting the negative pressure within the ozone supply conduit; the sensor connected to a control box, coupled to the ozone generator, the at least one sensor sends a signal to the control box to instruct the ozone generator to produce ozone at a lower zone production rate for supply to the plurality of washing machines, while when a higher negative pressure is detected by the at least one sensor sends a signal to the control box to instruct the ozone generator to produce ozone at a higher ozone production rate for supply to the plurality of washing machines.
The closest prior art of record is that of U.S. Patent Application Publication No. 20120017379 to Moore et al. (Moore).  Moore teaches an ozone production system for producing ozone along with method thereof, comprising a washing machine, an ozone generator, an ozone supply conduit, the washing machine having a venturi located along a water supply conduit between a water source and an inlet into the washing machine wherein a flow of water creates a negative pressure within the ozone supply conduit, at least one sensor to detect a negative pressure within the ozone supply conduit, the at least one sensor connected to a control box coupled to the ozone generator which control ozone production thereof.  Moore does not teach a plurality of washing machine with respective venturis along with wherein the at least one sensor sends a signal to the control box to instruct the ozone generator to produce ozone at a lower zone production rate for supply to the plurality of washing machines, while when a higher negative pressure is detected by the at least one sensor sends a signal to the control box to instruct the ozone generator to produce ozone at a higher ozone production rate for supply to the plurality of washing machines.
The advantage of the current invention over that of the prior art to Moore is that of the higher/lower ozone production rate along with multiple connected washing machines which creates a variable rate of ozone production upon demand wherein this coupled with the combination of multiple washing machines allows for individualized tailoring of the washing process per a given load of laundry per a given cycle thereby maximizing a cleaning effect thereof.
Since claims 1, 15, and 19 are allowed, claims 2-14 and 16-18 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711